DETAILED ACTION
The Applicant Arguments/Remark filed September 09, 2021 has been entered. Claims 1-20 are pending. Claims 1, 11 and 17 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (US 2014/0340978).
Regarding independent claim 1 (also independent claim 17, for the device to use in a system with a process or controller to control the memory device), Tran et al. disclose a method, comprising:
providing memory with one or more banks (Figs. 4, 7);
coupling read-write column multiplexer circuitry (Fig.7: 722) to the memory (Fig.7: 700) via bitlines including coupling a write column multiplexer to the bitlines for write operations and coupling a read column multiplexer to the bitlines for read operations (para. 0065); and
performing concurrent read operations and write operations in the one or more banks of the memory with the write column multiplexer and the read column multiplexer via the bitlines (para. 0066).
Regarding claim 2 (also claim 18), Tran et al. disclose the method of claim 1, wherein the one or more banks comprise multiple different banks, and wherein performing concurrent read operations and write operations in the multiple different banks is achieved with the same column (See figure 7, read and write in multiple memory banks out by bitline of memory to mux 722 then to I/O 732).
Regarding claim 3 (also claim 19), Tran et al. disclose the method of claim 1, wherein the one or more banks comprise multiple different banks, and wherein performing concurrent read operations and write operations in the multiple different banks is achieved with different columns (paras. 0039, 0070).
Regarding claim 4 (also claim 20), Tran et al. disclose the method of claim 1, wherein performing concurrent read operations and write operations in the one or more banks is achieved in the same bank with different columns (para. 0039, 0070+).
Regarding claim 5, Tran et al. disclose the method of claim 1, wherein the memory comprises single port memory, and wherein the read-write column multiplexer circuitry comprises dual column multiplexer circuitry (dual Y-mux circuitry) (para. 0072).
Regarding claim 6, Tran et al. disclose the method of claim 1, wherein: the write column multiplexer refers to a dedicated write column multiplexer coupled to the bitlines for performing write operations controlled by a write column multiplexer address (WCA), and the read column multiplexer refers to a dedicated read column multiplexer coupled to the bitlines for performing read operations controlled by a read column multiplexer address (RCA) (paras. 0069-0075).
Regarding claim 7, Tran et al. disclose the method of claim 1, wherein: performing concurrent read operations and write operations in the memory includes 
Regarding claim 8, Tran et al. disclose the method of claim 7, further comprising: precharging the bitlines with a precharge transistor that is activated with a delayed read clock, wherein during bitline precharge, a read activation signal is provided to the second multiplexer so that the read operation is performed without delay.
Regarding claim 9, Tran et al. disclose the method of claim 1, wherein: the one or more banks include a first bank and a second bank, a global write enable signal along with a write column multiplexer address is used to perform the write operation in the first bank or the second bank, and a global read enable signal along with a read column multiplexer address is used to perform the read operation in the first bank or the second bank (paras. 0040-0055).
Regarding claim 10, Tran et al. disclose the method of claim 1, wherein: the one or more banks include a first bank and a second bank, the first bank has an array of bitcells arranged in columns and rows, the second bank has another array of bitcells arranged in columns and rows, the memory refers to static random access memory (SRAM) or magneto-resistive RAM (MRAM), and the bitcells refer to SRAM bitcells or MRAM bitcells (para. 0071).
Regarding independent claim 11, Tran et al. disclose a device, comprising:
memory architecture having one or more bitcell arrays (memory device 700);

logic circuitry that performs concurrent or single memory access operations in the one or more bitcell arrays of the memory architecture with the write column multiplexer and the read column multiplexer via the bitlines (paras. 0070+); and
timing circuitry having one or more latches that are arranged to avoid data-to-bitline coupling between the bitlines while performing the concurrent or single memory access operations in the one or more bitcell arrays of the memory architecture (para. 0069+).
Regarding claim 12, Tran et al. disclose the device of claim 11, wherein the one or more bitcell arrays comprise multiple different bitcell arrays, and wherein performing concurrent memory access operations comprises performing concurrent read operations and write operations in the multiple different bitcell arrays with the same column (paras. 0065+).
Regarding claim 13, Tran et al. disclose the device of claim 11, wherein the one or more bitcell arrays comprise multiple different bitcell arrays, and wherein performing concurrent memory access operations comprises performing concurrent read operations and write operations in the multiple different bitcell arrays with different columns (paras. 0039, 0070).
Regarding claim 14, Tran et al. disclose the device of claim 11, wherein performing concurrent memory access operations comprises performing concurrent 
Regarding claim 15, Tran et al. disclose the device of claim 11, wherein the memory architecture comprises single port memory structure, and wherein the column multiplexer circuitry comprises dual read-write column multiplexer circuitry (dual Y-mux circuitry) (para. 0072).
Regarding claim 16, Tran et al. disclose the device of claim 11, wherein: the write column multiplexer refers to a dedicated write column multiplexer coupled to the bitlines for performing write operations controlled by a write column multiplexer address (WCA), and the read column multiplexer refers to a dedicated read column multiplexer coupled to the bitlines for performing read operations controlled by a read column multiplexer address (RCA) (paras. 0069-0075).

Response to Arguments

Applicant’s Arguments/Remarks filed 09/09/2021, with respect to the rejection(s) of claims 1-20 under 35 USC 102 have been fully considered but are not persuasive. 
Applicant argues that the cited reference, Tran fails to tech the subject matter “performing concurrent read operations and write operations”. Applicant refers the teaching of Tran’s FIGS 6-7 and accompanying disclosure.
In response to Applicant’s arguments, Examiner agrees Applicant’s description concerning the teaching of Tran’s FIGS. 6-7 and accompanying disclosure. In addition to Applicant’s explanation, Tran discloses that “in a particular embodiments, memory blocks can have a dual port architecture, enabling simultaneous read and write accesses” (see para. 0066 of Tran), claimed performing concurrent read and write operations. Tran further discloses concurrent read and write operations in e.g., FIG. 10B, t5 and FIG. 10C, t7 and accompanying disclosure, e.g., para. 0012-0014.
Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion                                                          
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verma et al. US 2020/0327932

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825